Citation Nr: 1818517	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for a thoracolumbar strain, to include whether the reduction of the rating from 40 percent to 20 percent, effective August 3, 2010, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1999 to April 2003.  
These matters come to the Board of Veterans' Appeals (Board) on appeal from  March 2010 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case has a complicated procedural history much of which will be discussed in further detail below.  


FINDINGS OF FACT

1.  In a March 2010 rating decision, the RO reduced the Veteran's disability rating for his thoracolumbar strain from 40 to 0 percent, effective June 1, 2010, based on the Veteran's failure to appear at a scheduled routine examination for his spine.  

2.  In an October 2010 rating decision, the RO revisited the reduction, and based on the findings of an August 3, 2010 VA examination, reduced the Veteran's rating for his thoracolumbar strain from 40 to 20 percent (instead of 0 percent), effective June 1, 2010.

3.  In a January 2014 rating decision, the RO again revisited the reduction, finding that the initial reduction on June 1, 2010 was void based on a failure to follow procedural notice requirements, and restored the original 40 percent rating as of June 1, 2010.  In the same decision however, the RO assigned a 20 percent rating for the thoracolumbar strain, effective August 3, 2010, based on "improvement" of the back disability. 

4.  Notwithstanding any procedural errors involved in reassigning a 20 percent rating, effective August 3, 2010, following restoration of the improperly reduced 40 percent within the same rating decision, the RO's decision to do so was effectively a reduction in benefits from 40 to 20 percent as of August 3, 2010.  Such was done without consideration of the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions. 

5.  During the period on appeal, the Veteran's thoracolumbar spine disability has not manifested in unfavorable ankylosis of the thoracolumbar spine, or the entire spine.

6.  The Veteran's thoracolumbar spine is not manifested in such an exceptional disability picture as to warrant a referral for consideration of an extraschedular rating.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 40 percent rating for the Veteran's thoracolumbar strain, effective August 3, 2010, are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for the assignment of a rating in excess of 40 percent for thoracolumbar strain, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71(a), Diagnostic Code (DC) 5237.

3.  The criteria for referral of the Veteran's increased rating claim for extraschedular consideration have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.71(a) Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Reduction

The Veteran asserts that the reduction of his disability rating for thoracolumbar strain, from 40 percent to 20 percent, effective August 3, 2010, was improper.  The Board agrees.

In August 2009, the RO scheduled a routine examination to assess the severity of the Veteran's back condition, which was rated at the time to be 40 percent disabling since February 2005.  A notice letter was mailed to the Veteran requesting his attendance for the examination, however the notice was returned as undeliverable  due to an incorrect address for the Veteran, and the Veteran did not receive this notice.  As a result, the Veteran did not attend the scheduled examination.  In an October 2009 rating decision, the RO proposed to reduce the Veteran's service connected back condition rating to 0 percent due to the Veteran's failure to report to the scheduled examination.  In December 2009, the RO mailed a notification stating its proposal to reduce the Veteran's service connected back condition to 0 percent for failing to attend the scheduled VA examination, and explaining the Veteran had 60 days  to submit additional evidence.  This notice was also returned as undeliverable, and the Veteran did not receive this notice letter.

In a March 2010 rating decision, the RO reduced the Veteran's rating for his service connected back condition from 40 percent to 0 percent, effective June 1, 2010.  In June 2010, the Veteran submitted a timely filed notice of disagreement by way of written statement.  The Veteran argued that he had not received any of the notices regarding the RO's proposed reductions.  In fact, the Veteran stated "I would not have gotten this letter had it not been sent to my wife's parents house in PA."  See June 2010 Notice of Disagreement.  The Veteran further argued that not only had his back condition not improved, but it had worsened.

On August 3, 2010, the Veteran attended a VA examination to assess the severity of his back condition.  Based on the examination results, in an October 2010 rating decision, the RO assigned the Veteran's back condition a 20 percent rating, effective June 1, 2010.  In December 2010, the Veteran again expressed his disagreement with the reduction of his benefits, now from 40 percent to 20 percent beginning June 1, 2010, as opposed to 40 to 0 percent on the  same date.  

In January 2014, the RO reinstated the Veteran's 40 percent rating for his back condition, effective June 1, 2010, citing procedural errors in effectuating the reduction.  In the same decision however, the RO assigned a 20 percent rating effective the actual date of the August 3, 2010 VA examination based on a showing of improvement.

The Board finds that the RO's reinstatement of the 40 percent rating as of June 1, 2010 (based on improper notice of the initial reduction), and simultaneous assignment of a lower 20 percent rating from August 3, 2010 based on improvement, in essence serves as a continuation of the reduction in benefits.  Indeed, the Veteran's combined rating drops from 60 to 50 percent effective August 3, 2010.  

The Board finds that the rating reduction in question, from 40 to 20 percent effective August 3, 2010, was improper because the RO reduced the rating without observance of applicable regulations regarding ratings that have been in place for more than five years.  Restoration of the 40 percent rating is found to be warranted. Thus, as the rating is restored from the date that it was reduced, any error VA may have made with regard to the procedural requirements of 38 C.F.R. § 3.105(e) do not result in prejudice to the Veteran.  No further discussion as to those requirements is necessary. 

As to rating reductions, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. Specifically, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Id.  at 421. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran. 38 C.F.R. § 4.3  (2017).

There are more stringent evidentiary requirements for reducing ratings that have been at the same level for more than five years, such as in the current appeal. 38 C.F.R. § 3.344(c). The relevant period for this purpose is calculated from the effective date of the establishment of the former rating to the effective date of the reduction. See Brown v. Brown, 5 Vet. App. 413 (1993).  By a June 2005 rating action, the RO granted an increased 40 percent rating for the service-connected thoracolumbar strain, effective February 16, 2005.  By the appealed rating action, the RO reduced the Veteran's back disability from 40 to 20 percent, effective August 3, 2010.  Hence, the 40 percent rating assigned to the back disability had remained in effect for more than five years. 

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than five years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.  

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Id.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  

By regulation, the RO must observe the provisions of 38 C.F.R. § 3.344(a) when reducing a disability rating that has been in place for more than 5 years. Greyzck v. West, 12 Vet. App. 288, 292 (1999).  It is well established that failure of the RO to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in such cases, renders a rating decision void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292   (1999); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Indeed, in Schafrath, the Court found the reduction in that case void ab initio because the reduction was made without observance of 38 C.F.R. § 3.344(a), among other regulations.  Id.  

In the instant case, all relevant documents tend to show that the RO reduced the disability rating assigned to the Veteran's right knee without taking 38 C.F.R. § 3.344(a) into consideration.  The Board has reviewed the January 2014 rating decision which effectuated the reduction from 40 to 20 percent.  In reducing the Veteran's back disability from 40 to 20 percent, the RO indicated that VA examination on August 3, 2010 showed "improvement" because the Veteran was able to forward flex to 40 degrees.  [The Board notes that the original 40 percent rating was awarded based on March 2005 examination results showing the ability to flex to 50 degrees, with pain at 30 degrees].  The rating decision specifically concluded that  "[b]ased on forward flexion to greater than 30 degrees but less than 60 degrees, a 20 percent evaluation is assigned."  The RO, however, failed to consider and discuss whether any material improvement would be maintained under the ordinary conditions of life.  In addition, the lack of a reference to 38 C.F.R. § 3.344, or a recitation of the language therein indicates that the due process provisions of section 3.344 were not properly considered.  The rating does not refer to 38 C.F.R. § 3.344(a) or include language indicating that the RO considered 38 C.F.R. § 3.344(a), aside from a cursory statement that there was "improvement" shown at the August 3, 2010 examination.  Further, there was no discussion as to whether the August 3, 2010 VA examination was as full and complete as the prior March 2005 examination findings on which the 40 percent rating was based.

Again, while the January 2014 rating action notes that the Veteran's back disability had demonstrated "improvement" at the time of the August 3, 2010 VA examination, there is no reference to whether the evidence makes it reasonably certain that such was sustained improvement, or that the improvement will be maintained under the ordinary conditions of life. The Board cannot glean from the RO's decision whether the improvement would be maintained under the ordinary conditions of life.  While the corresponding January 2014 Statement of the Case does include the text of 38 C.F.R. § 3.344 among many other regulations pertaining to evaluating disabilities generally, no application of the regulation is shown in the analysis.  

When the RO reduces a rating without observance of the law, its action was without authority and the reduction is void. Therefore the appeal as to this issue must be granted and the 40 percent rating for a back disability is restored, effective August 3, 2010.

Increased Rating 

In addition to his disagreement with the rating reduction for thoracolumbar strain, the Veteran has requested that a higher rating be awarded.

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The General Rating Formula for Diseases and Injuries of the Spine provides that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

The Veteran currently has a 40 percent rating under the General Rating Formula.  A 40 percent rating is the maximum rating under the limitation of motion
codes for the thoracolumbar spine.  In order to obtain a higher rating, ankylosis must be shown.

The Veteran's back was examined by VA in August 2010 and July 2015.  Although the Veteran complained of back pain, flare-ups, and increased functional loss due to pain, fatigue and weakness, at no time during the entire period under review has the Veteran's spine been shown to be immobile or ankylosed, either in a favorable or unfavorable position, and the Veteran does not so contend.  Thus, the Veteran, by definition, does not suffer from ankylosis.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."). Since the Veteran can move his thoracolumbar spine (albeit with pain), no additional range of motion testing during flares or after repetitive use would avail the Veteran.  As such, further consideration of functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet.App. 202 (1995) is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Because the Veteran's thoracolumbar spine is not ankylosed, the assignment of a higher rating of either 50 or 100 percent under the General Rating Formula is not warranted.

The Board has considered whether a higher rating may be awarded under the Formula for Rating Intervertebral Disc Syndrome (IVDS), but finds that such is not applicable in this case, as the July 2015 VA examiner specified that the Veteran does not have IVDS.  Moreover, although the Veteran has indicated he at times must put himself to bed for extended periods to allow for his back to rest, there is no indication in the file that he has been prescribed bed rest by a physician to warrant a rating higher than the currently assigned 40 percent under the IVDS formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Veteran has complained of radiating pain into his left lower extremity as a result of his lumbar spine disability.  The RO in fact has already separately compensated radiculopathy of the left lower extremity associated with the Veteran's service-connected thoracolumbar spine disability under Diagnostic Code 8520.  The medical evidence of record does not disclose any distinct disabilities associated with the Veteran's service-connected lumbar spine disability which have not already been separately rated by the RO.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (requiring VA to evaluate any associated objective neurologic abnormalities, including, but no limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code).

Thus, based facts and the law discussed above, the Board finds that a rating higher than the currently-assigned 40 percent for the Veteran's service-connected thoracolumbar strain is not warranted on a schedular basis at any time during the period under review. 

Extraschedular considerations

The Veteran has requested extraschedular consideration for his thoracolumbar strain, based on assertions that the Veteran has had to take time off from work due to his back disability. 

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted.

In this case, the schedular ratings adequately contemplate the Veteran's disability picture.  The Veteran's reported symptoms include back pain when bending, stiffness, and numbness and tingling in left toe, moderate spasms, as well as, limitations on his activities.  The limitation on the Veteran's range of motion is specifically described in the General Formula for Rating Spine Disabilities.  Functional impairment due to pain, stiffness and spasms, are taken into account under sections 4.40 and 4.45 in determining whether these factors cause an additional level of disability within the rating schedule beyond the measured limitation of motion.  The Veteran's reported tingling and numbness in his left toe are appropriately rated separately under Diagnostic Code 8520 as radiculopathy of the lower left extremity.  

The Board finds that the Veteran's reported symptoms relating to his thoracolumbar strain are all reasonably described and contemplated by the Rating Schedule, and his condition does not present an exceptional or unusual disability picture.  Thus, referral to the Under Secretary for Benefits or the Director of Compensation Service to determine the appropriateness of an extrascheduler rating is not warranted.


ORDER

Entitlement to restoration of the 40 percent disability rating for a thoracolumbar strain is granted, effective August 3, 2010.

Entitlement to a disability rating in excess of 40 percent for thoracolumbar strain, is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


